DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed January 26th, 2022, have been entered. Claims 1-10 & 13-23 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 7th, 2021. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 1/18/2022 has been considered by the examiner. 
Response to Arguments
Applicant's arguments filed January 26th, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-2, 7-11 & 13 under U.S.C. § 103 as being unpatentable over Paul (U.S. Pub. No. 2007/0027448) in view of Sepetka (U.S. Pub. No. 2006/0195137) and Nichols (U.S. Pat. No. 5433708) have been considered. 
In regard to applicant’s argument on pages 10-11 that one would not have thought to modify Paul's surface electrode 20 to wrap around catheter body 14 from a first location proximal to a proximal most one of exit portholes 26 to a second location distal to a distalmost one of exit portholes 26, as such a modification would render . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (U.S. Pub. No. 2007/0027448), herein referred to as “Paul”, in view of Nichols et al. (U.S. Pat. No. 5433708), herein referred to as “Nichols”, further in view of Sepetka et al. (U.S. Pub. No. 2006/0195137), herein referred to as “Sepetka”. 
Regarding claim 1, Paul discloses an apparatus (10, Figs. 1, 3, 5 & 7) for removal of a thrombus from a body of a subject, the apparatus comprising: a tube (catheter body 14), which comprises a distal end (22I) having a circumferential wall (sidewall 30) that is shaped to define multiple perforations along a length of the distal end (exit portholes 26, multiple shown in Fig. 1 on the distal end 22I) configured for insertion into the body of the subject ([0041]: catheter 10 may be sized as required to fit, for example, specific vascular or other body cavities); 
an outer electrode (surface electrode 20, Fig. 1) and configured to lie at least partly within the thrombus while the tube is inside the body of the subject ([0053]: coagulum may be formed in the gaps 78 between the individual coils 80 of the surface electrode 20 (therefore the outer electrode lies partly within a clot/coagulum/thrombus/etc.); [0059]: increased coagulum formation at the portholes);
and an inner electrode (16), configured to lie, within the tube (14, [0009]: an active internal electrode mounted within the internal lumen of the catheter body), opposite the perforations (26; [0044]: in Fig. 5 the individual turns 40 of the larger internal coil 16 are visible through (opposite) the exit portholes 26), such that the inner electrode is radially separated from the outer electrode (see Fig. 1 where the inner 16 and outer 20 electrodes are radially separated), while the outer electrode lies at least partly within the thrombus, the outer electrode being configured to attract the thrombus ([0053]: coagulum may be formed in the gaps 78 between the individual coils 80 of the surface electrode 20); the device is capable of forming a clot (and therefore the outer 
but Paul fails to disclose wherein the tube is an electrically insulating tube and wherein the outer electrode is wrapped around the distal end of the electrically-insulating tube from a first location proximal to a proximalmost one of the perforations to a second location distal to a distalmost one of the perforations.
However, Nichols discloses an apparatus (10, Figs. 1 & 4) comprising an electrically insulating tube (catheter body 12; col. 5 lines 10-12 & lines 20-23: in Fig. 4 is described as flexible and the possible materials of flexible elongate members are all electrically insulative materials), defining multiple perforations (radial apertures 42) and an outer electrode (40) wrapped around the distal end (16) of the electrically-insulating tube (12) from a first location proximal to a proximalmost one of the perforations to a second location distal to a distalmost one of the perforations (see Figs.1 & 4 where coil/outer electrode 40 extends proximally to the proximalmost radial aperture 42 and extends distally past the distalmost radial aperture 42). Therefore, it would have been 
Although Paul discloses alternatively using another type of energy, Paul in view of Nichols does fail to explicitly disclose applying a positive voltage.
However, Sepetka discloses that a positive voltage can be applied ([0011]: the source of power may simply produce a positive or negative charge or may be an RF energy source; a positive charge, or RF energy, is supplied to adhere the device to the obstruction). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the energy output of the ablation apparatus of Paul in view of Nichols with the positive voltage of the obstruction removing device of Sepetka for the purpose of adhering the device to the obstruction (Sepetka: [0011]). Since Paul’s device is capable of forming and retaining coagulum in the device in the absence of fluid using RF energy, which already contributes to clot adherence, changing the energy output to a positive voltage would render the device capable of further adhering/attracting a preexisting or device-induced thrombus on the outer electrode. 
Regarding claim 2, Paul discloses wherein the distal end of the electrically-insulating tube is shaped to define a distal opening (release port 100 in Fig 7).
Regarding claim 7, Paul discloses wherein the distal end of the electrically-insulating tube is closed (92I in Fig. 5; where the distal end of the tube/catheter is seen as closed).
Regarding claim 8, Paul in view of Nichols discloses wherein the outer electrode (Nichols: coil 40; where the coil is the outer electrode) comprises a coil that wraps around the distal end (16) of the electrically-insulating tube (12) (see Figs. 1 & 4). 
Regarding claim 9, Paul in view of Nichols discloses wherein coil (Nichols: coil 40; where the coil is the outer electrode) wraps around the distal end (16) of the electrically-insulating tube (12) between the perforations (radial apertures 42) (see Figs. 1 & 4 where the coil lies between each aperture). 
Regarding claim 10, Paul discloses wherein the inner electrode comprises a wire ([0008]: the internal flexible conductor may be, for example, a coil electrode, a wire strand electrode, or a tubular electrode).
Regarding claim 11, Paul discloses wherein the inner electrode comprises an electrically-conducting coil ([0008]: the internal flexible conductor may be, for example, a coil electrode, a wire strand electrode, or a tubular electrode).
Regarding claim 13, Paul discloses wherein the inner electrode comprises an electrically-conducting tube ([0008]: the internal flexible conductor may be, for example, a coil electrode, a wire strand electrode, or a tubular electrode).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Nichols and Sepetka, as applied to claims 1-2, 7-11 & 13 above, further in view of Cao et al. (U.S. Pub. No. 2011/0022045), herein referred to as “Cao”. 
Regarding claim 12, Paul discloses an inner electrode (16, Fig. 1) but Paul in view of Nichols and Sepetka fails to disclose wherein the inner electrode comprises an electrically-conducting mesh.
However, Cao discloses wherein the inner electrode comprises an electrically- conducting mesh (141, see Fig. 7A). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the inner electrode structure of Paul in view of Nichols and Sepetka to the mesh structure of Cao for the purpose of enabling electrode flexibility (Cao: [0062]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794